DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-13, 15-18, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2012/0299390.

Regarding claim 1, 17 and 20, Kim teaches:
An apparatus for wireless charging, comprising:   (Fig 16 #1620)
 (Fig 2 #226 Par 0089 "the control/communication unit 226”)
memory in electronic communication with the processor; (memory in communication. Par 0230 “The computer readable recording medium may include any data storage device that can store data which can be thereafter read by a computer system or processing device. Examples of the computer readable recording medium include read-only memory (ROM), random-access memory (RAM), CD -ROMs, magnetic tapes, floppy disks, optical data storage devices. Also, functional programs, codes, and code segments for accomplishing the example embodiments disclosed herein can be easily construed by programmers skilled in the art to which the embodiments pertain based on and using the flow diagrams and block diagrams of the figures and their corresponding descriptions as provided herein”)
instructions stored in the memory and executable by the processor (instruction on memory. Par 0230 “The software may include a computer program, a piece of code, an instruction, or some combination thereof, for independently or collectively instructing or configuring the processing device to operate as desired. Software and data may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage medium or device, or in a propagated signal wave capable of providing instructions or data to or being interpreted by the processing device. The software also may be distributed over network coupled computer systems so that the software is stored and executed in a distributed fashion.”) to cause the apparatus to:
receive, at the apparatus, a message requesting wireless charging from a second apparatus; (Communication of a power reception mode is a request for wireless charging. Par 0075 “The control/communication unit 126 may be configured to transmit a response message to the wireless power transmitter.” and Par 0199 “In operations 1510 or 1520, the first device, the second device, and the third device perform communications with different electronic devices, and determine one of a plurality of operating modes by the communications including a power reception mode, a relay mode, and a power transmission mode”)
perform, between the apparatus and the second apparatus, a wireless charging setup procedure comprising authenticating the second apparatus (a charging procedure is set up between second and third device and authenticated. Fig 15; Par 0199 “In operations 1510 or 1520, the first device, the second device, and the third device perform communications with different electronic devices, and determine one of a plurality of operating modes by the communications including a power reception mode, a relay mode, and a power transmission mode” and Par 0200 “the first device may perform a communication with the second device and the third device, to perform authentication of the second device and the third device”)
determining a wireless charging mode of the apparatus based at least in part on the message,  (through message in communication the modes are determined. Fig 15; Par 0199 “In operations 1510 or 1520, the first device, the second device, and the third device perform communications with different electronic devices, and determine one of a plurality of operating modes by the communications including a power reception mode, a relay mode, and a power transmission mode”)
the wireless charging mode comprising at least one of a wireless power receiver (Par 0017 “in the power reception mode, receiving power from a wireless power transmitter”) (Fig 16 and Fig 17; Par 0017 “in the power transmission mode, transmitting power to the wireless power receiver.”)
select the wireless charging mode (Fig 201 “the first device selects an operating mode of the first device. In operation 1532, the second device selects an operating mode of the second device. In operation 1533, the third device selects an operating mode of the third device.”) based at least in part on the wireless charging setup procedure; (Par 0012 “The electronic device may further include: a control /communication unit configured to perform a communication with the wireless power transmitter or the wireless power receiver, to determine the operating mode by the communication, to control the path controller based on the determined operating mode, or any combination thereof”)
provide, via the apparatus, the wireless charging to the second apparatus according to the wireless charging mode. (Fig 16 #1620 to 1630 or 1630 to 1640)

Regarding claim 2, Kim teaches:
wherein the first device comprises a single coil configured to operate both in the wireless power receiver mode and the wireless power transmitter mode simultaneously.  (receiving and transmitting simultaneously. Fig 16 #630; Par 0081 “In the relay mode, the resonator 221 may be configured as a relay resonator so as to relay power received from the wireless power transmitter to a wireless power receiver.”)

Regarding claim 3, Kim teaches:
configuring a first coil (Fig 2 #221) of the first device (Fig 15 first device Par 0197 “Referring to FIG. 15, a first device, a second device, and a third device may be implemented, for example, using the target device 120 of FIG. 1, or the electronic device 220 of FIG. 2”) to operate in the wireless power transmitter mode (Par 0080 “The resonator 221 may be operated based on one of a plurality of operating modes of the electronic device 220 including ………. a power transmission mode.”) to wirelessly charge the second device (Par 0202 “Referring to FIG. 15, a first device, a second device, and a third device may be implemented, for example, using the target device 120 of FIG. 1, or the electronic device 220 of FIG. 2”) based at least in part on selecting the wireless charging mode (Par 0201 “the first device may select the power transmission mode as the operating mode.”), 
wherein providing the wireless charging to the second device is based at least in part on configuring (Par 0199 “the first device, the second device, and the third device perform communications with different electronic devices, and determine one of a plurality of operating modes by the communications including a power reception mode, a relay mode, and a power transmission mode, for instance.”) the first coil of the first device to operate in the wireless power transmitter mode (the first coil note as resonator 221 of the first device is configured to be in transmission mode to charge other device. Par 0201 “the first device selects an operating mode of the first device. In operation 1532, the second device selects an operating mode of the second device.”).  

Regarding claim 12, Kim teaches:
determining a load pattern profile based at least in part on the key value and the key serial number, wherein authenticating the second device is based at least in part on the load pattern profile.   (Load pattern is the amount of power needed by the load. Par 0200 “an amount of a power required in each of the second device and the third device.”)

  Regarding claim 13, Km teaches:
setting a load pattern of the first device based at least in part on the load pattern profile;  
detecting a load pattern of the second device; comparing the set load pattern of the first device to the detected load pattern of the second device; and determining that the load pattern of the first device matches the detected load 8 pattern of the second device, wherein authenticating the second device is based at least in part on the detected load pattern of the second device matching the load pattern of the first device.   (Par 0075 “an amount of a power consumed by a corresponding” Par 0077 “detect an amount of a power received to the target resonator 121, and may transmit, to the wireless power transmitter, information on the detected amount of the power.” Par 0203 “transmit, to the first device, reports for the received powers. For example, the reports may include information on an amount of a power received to a resonator.”)

  Regarding claim 15, Kim teaches:
receiving, from a third device, a request for wireless charging the second device, 
the request comprising an indication of the wireless charging mode; and determining that the second device is within a charging footprint of the first device, wherein providing the wireless charging to the second device is based at least in part on the request from the third device and that the second device is within the charging footprint of the first device. (Third device and second device within a footprint of first device able to have power transmitted to it. and communication setting modes to receive power by third device. Fig 15 first second and third device and Fig 16 #1620, 1630 and 1640)

  Regarding claim 16, Kim teaches:
wirelessly charging a battery of the second device according to the wireless charging mode.  (Fig 15 #second device in reception mode; Par 0199 “In operations 1510 or 1520, the first device, the second device, and the third device perform communications with different electronic devices, and determine one of a plurality of operating modes by the communications including a power reception mode”)

  Regarding claim 18, Kim teaches:
wherein the apparatus comprises a single coil (Fig 2 #221 single coil) configured to operate both in the wireless power receiver mode and the wireless power transmitter mode simultaneously.  (receiving and transmitting simultaneously. Fig 16 #630; Par 0081 “In the relay mode, the resonator 221 may be configured as a relay resonator so as to relay power received from the wireless power transmitter to a wireless power receiver.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-6, 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0299390 in view of Esquibel et al. US 10,110,046.

Regarding claim 4, Even though Kim teaches:
configuring a coil (Fig 2 #221) of the first device (Fig 15 second device) to operate in the wireless power receiver mode to wirelessly charge the first device (Par 0201 “The second device may select one of the relay mode” and Par 0081 “In the relay mode, the resonator 221 may be configured as a relay resonator so as to relay power received from the wireless power transmitter to a wireless power receiver.”), 
wherein providing the wireless charging to the second device (Fig 15 third device) is based at least in part on configuring the coil of the first device to operate in the wireless power receiver mode. (Fig 15 #1541 and 1542; Par 0202 “the second device relays the power received from the first device to the third device. Additionally, in operation 1542, the second device transmits the power to the third device using a stored power.”)
Kim does not explicitly teach:
a second coil of the first device to operate in the wireless power receiver mode, 
wherein providing the wireless charging to the second device is based at least in part on configuring the second coil of the first device to operate in the wireless power receiver mode.  
Esquibel teaches:
a second coil of the first device to operate in the wireless power receiver mode (Col  4 lines 55-60 “a second coil 135 for transmitting wireless power.”), 
wherein providing the wireless charging to the second device is based at least in part on configuring the second coil of the first device to operate in the wireless power receiver mode (Col 2 lines 50-55 “the instructions encoded in the memory system are configured to cause the process to: find two or more second devices that can receive power wirelessly; register at least one of the two or more second devices; and present the at least one registered second device in the user interface enabling selection for wireless power transfer to the at least one registered second device.”  and Col 7 lines 50-55 “The settings for wireless power transfer can be set differently for each such found mobile device. In addition, the register devices UI element 325 can be used to register other mobile devices with this mobile device and/or define charging settings for registered devices, such that different power transfer settings can be stored for respective registered devices (e.g., a specific registered wearable device can have settings that indicate automatically providing wireless power to the wearable device whenever that wearable device is in range and has a battery charge level below a certain threshold, whereas a specific registered smartphone can have settings that indicate the user should be prompted to confirm that wireless power should be provided).”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the coil taught by Kim to be a second coil taught by Esquibel for the purpose of further charging and receiving charge of device. (Refer to Col 1 lines 15-30)

Regarding claim 5, Kim teaches:
wherein providing the wireless charging setup procedure is further based at least in part on the connection. (Based on the authentication in connection. Par 0200 “may perform a communication with the second device and the third device, to perform authentication of the second device and the third device,”)
Kim does not explicitly teach:
identifying a list of previously-connected devices;  
identifying the second device in the list of previously-connected devices; and  
establishing a connection with the second device based at least in part on the second device being in the list of previously-connected devices.
Esquibel teaches:
identifying a list of previously-connected devices ( identify pre-registered note as a list of previously connected devices. Col 8 lines 1-5 “identify pre-registered mobile devices”);  
identifying the second device in the list of previously-connected devices (identifying Device 2. Col 8 lines 1-5 “identify pre-registered mobile devices (Device #1, Device #2, ... , Device #n)”); and  
establishing a connection with the second device based at least in part on the second device being in the list of previously-connected devices (establishing connection by selecting device.  Col 8 lines 1-5 “identify pre-registered mobile devices (Device #1, Device #2, ... , Device #n) that can be selected.”), 
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify connection taught by Kim to have identifying taught by Esquibel for the purpose of specifying the different device. (Refer to Col 8 lines 5-15)

  Regarding claim 6, Kim teaches:

a Bluetooth connection, 
Bluetooth low-energy (BLE) connection, 
a near-field communication (NFC) connection, or 
a Wi-Fi connection. (Par 0066 “may include a communication module, for example, configured to handle ZigBee, Bluetooth, Wi-Fi, Wi-max, near field communication (NFC)”)

Regarding claim 14, Kim does not explicitly teach:
receiving an input comprising at least one of 
a tactile input, a voice command, or a gesture, or a combination thereof, 
wherein selecting the wireless charging mode for the first device is based at least in part on the input.  
Esquibel teaches:
receiving an input comprising at least one of 
a tactile input, a voice command, or a gesture, or a combination thereof, 
wherein selecting the wireless charging mode for the first device is based at least in part on the input.   (Fig 3B and 3C)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify device taught by Kim to have inputs taught by Esquibel for the purpose of user control. (Refer to col 3 lines 15-20)

Regarding claim 19, Kim does not explicitly teach:
 
wherein providing the wireless charging to the second apparatus is based at least in part on configuring the first coil of the apparatus to operate in the wireless power transmitter mode.  
Esquibel teaches:
configure a first coil of the apparatus to operate in the wireless power transmitter mode to wirelessly charge the second apparatus based at least in part on selecting the wireless charging mode (Col  4 lines 55-60 “a second coil 135 for transmitting wireless power.”),  
wherein providing the wireless charging to the second apparatus is based at least in part on configuring the first coil of the apparatus to operate in the wireless power transmitter mode.   (Col 2 lines 50-55 “the instructions encoded in the memory system are configured to cause the process to: find two or more second devices that can receive power wirelessly; register at least one of the two or more second devices; and present the at least one registered second device in the user interface enabling selection for wireless power transfer to the at least one registered second device.” and Col 7 lines 50-55 “The settings for wireless power transfer can be set differently for each such found mobile device. In addition, the register devices UI element 325 can be used to register other mobile devices with this mobile device and/or define charging settings for registered devices, such that different power transfer settings can be stored for respective registered devices (e.g., a specific registered wearable device can have settings that indicate automatically providing wireless power to the wearable device whenever that wearable device is in range and has a battery charge level below a certain threshold, whereas a specific registered smartphone can have settings that indicate the user should be prompted to confirm that wireless power should be provided).”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coil taught by Kim to have first and second coil taught by Esquibel for the purpose of further charging and receiving charge of device. (Refer to Col 1 lines 15-30)

Claims 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0299390 in view of Kim et al. US 2011/0140671. Kim et al. US 2011/0140671 noted as Kim (0671) hereafter.

  Regarding claim 7, Kim teaches:
wherein authenticating the second device is based at least in part on the association.  
 (Par 0200 “the first device may perform a communication with the second device and the third device, to perform authentication of the second device and the third device”)
Kim does not explicitly teach:
identifying a key value in the message requesting wireless charging;  
extracting the key value and a key serial number from the message; and  
determining an association of the extracted key value and the extracted key serial number to the second device.
Kim (0671) teaches:
(Par 0066 “the charge-requesting message CHA_MSG is one that requests the transmission of a power source signal for battery charge”);  
extracting the key value and a key serial number from the message (Par 0086 “generate the authentication message AUD_MSG or the charge-requesting message CHA_MSG, for example, in a packet data type that includes a preamble region, a unique recognition code region and a data region.”); and  
determining an association of the extracted key value and the extracted key serial number (Par 0017 “generating an authentication message for obtaining authentication of the portable device from the charger”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the message taught by Kim to have serial key taught by Kim (0671) for the purpose of further identification. (Refer to Par 0018)

Regarding claim 8, Kim teaches:
determining a transmit power profile based at least in part on the key value and the key serial number, wherein authenticating the second device is based at least in part on the transmit power profile.  (The power profile is communicated to know the best power transmission. Par 0063 “may determine a tracking impedance with an optimal or the best power transmission efficiency, and may adjust the impedance of the source resonator 116 to the tracking impedance”)

  Regarding claim 9, Kim teaches:
(devices are monitored and compared and to detect mismatch and adjusting to get proper transmission of power Par 0063 “The control/communication unit 115 may calculate and/or compute a voltage standing wave ratio (VS WR), based on a voltage level of the reflected wave, and based on a level of an output voltage of the source resonator 116 or the power converter 114. For example, if the VSWR is less than a predetermined value, the control/communication unit 115 may determine that the mismatching is detected. For example, the control/communication unit 115 may turn ON or OFF the N matching switches, may determine a tracking impedance with an optimal or the best power transmission efficiency, and may adjust the impedance of the source resonator 116 to the tracking impedance”)

  Regarding claim 10, Kim teaches:
determining a resonant frequency profile based at least in part on the key value and the key serial number, wherein authenticating the second device is based at least in part on the resonant frequency profile.   (resonator will have a resonant frequency par 0204 “resonance frequency”. Par 0064 “may be configured to adjust a frequency of a switching pulse signal. Under the control of the control/communication unit 115, the frequency of the switching pulse signal may be determined. And, by controlling the power converter 114, the control/communication unit 115 may generate a modulation signal to be transmitted to the target device 120.”)

  Regarding claim 11, Kim teaches:
setting an operating frequency of the first device based at least in part on the resonant frequency profile;  detecting an operating frequency of the second device;  comparing the set operating frequency of the first device to the detected operating frequency of the second device; and  determining that the set operating frequency of the first device matches the detected operating frequency of the second device, wherein authenticating the second device is based at least in part on the detected operating frequency of the second device matching the set operating frequency of the first device.  (Setting frequency to match resonance for wireless charging and adjusting to get desired/compared value of frequency for optimal charging. Par 0204 “the first device may perform power control. The power control may be performed to adjust a resonance frequency, and to adjust an impedance.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US 2014/0070624. Sankar et al. US 2014/0159646, Auo-QahouQ US 2011/0218014, Nahidipour US 2014/0001875, Van Den Brink et al. US 2015/02444176, and Park US 9,762,082. (charging modes receiving transmitting in same unit)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859